DETAILED ACTION
This Office action is responsive to Applicant’s remarks submitted December 4, 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-16 are currently pending.

Response to Arguments
2.	The objection to figures 2, 10, 11, and 13 is withdrawn.
	The Applicant argues the rejections under 35 U.S.C. 112(b) should be withdrawn because the term “quantity” clearly means “an amount or number of something” (Remarks, p. 8). The Applicant also cites examples from the specification: “the quantity of time-domain OFDM symbol is 8” and “the quantity of frequency-domain PRBs is 2.” The Examiner respectfully notes that citing examples of what the quantity may be does not delineate the scope of the claims. The Applicant has not commented on whether a plurality is required by the term “quantity”. However, after reconsideration, the rejections under 35 112(b) are withdrawn. The Examiner notes that the term “quantity” in the context of the respective claims is not interpreted to include the values 0 or 1. This is due to the terms “symbols” and “PRBs” recited as plural.
	Applicant argues the prior art of record fails to teach “receiving, by a terminal device, indication information sent by a network device on a preset frequency band of a first time frequency resource” or “determining, by the terminal device, a location of a physical downlink control channel (PDCCH) time frequency resource of the first time frequency resource according to the indication information.” More particularly, Applicant states Ghosh does not disclose or suggest “receiving, by a terminal device, indication information sent by a network device on a preset frequency band of a first time frequency resource” (Remarks, p. 9). The Examiner has carefully considered this point, but respectfully disagrees. Ghosh teaches wherein UEs receive information, which is modified as 
	To this latter point, Applicant argues Xia does not teach “determining, by the terminal device, a location of a physical downlink control channel (PDCCH) time frequency resource of the first time frequency resource according to the indication information.” The Examiner respectfully disagrees, as this occurs via the PCFICH and/or PBCH (Xia [0020]).
	For at least these reasons, the previously set forth rejections under 35 U.S.C. 103 are maintained.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1, 3-5, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0257774 (hereinafter “Ghosh”), in view of U.S. Publication No. 2016/0134458 (hereinafter “Xia”).

Regarding claims 1 and 11: Ghosh teaches a downlink control channel indication method, comprising: 
receiving, by a terminal device, indication information sent by a network device on a preset frequency band of a first time frequency resource, wherein the first time frequency resource partially or completely overlaps with a second time frequency resource (See, e.g., [0008] and [0028]-[0034]; note overlapping portions and/or carriers, as well as control indication.).
(See, e.g., [0020]-[0022] and/or [0093].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Xia, such as the control signaling, with the system of Ghosh in order to manage and differentiate scheduling and resource allocation for UEs.
The rationale set forth above regarding the method of claim 1 is applicable to the terminal of claim 11.

Regarding claims 3-5 and 13-15: Ghosh modified by Xia further teaches wherein the receiving, by a terminal device, indication information sent by a network device on a preset frequency band of a first time frequency resource comprises: receiving, by the terminal device, the indication information sent by the network device on a physical broadcast channel (PBCH) of the first time frequency resource (i.e. claim 3); and wherein the indication information comprises a physical control format indicator channel (PCFICH); and the determining, by the terminal device, the location of the PDCCH time frequency resource of the first time frequency resource according to the indication information comprises: determining, by the terminal device, a control area of the first time frequency resource based on the PCFICH, wherein the PCFICH is located in the control area or is located on another frequency band outside the control area; and performing, by the terminal device, blind detection in the control area to determine the location of the PDCCH time frequency resource of the first time frequency resource (i.e. claim 4); and when the preset frequency band is 33occupied by the second time frequency resource, performing, by the terminal device, blind detection on a candidate frequency band of the first time frequency resource to obtain the PCFICH, wherein the candidate frequency band is all other frequency bands than the preset frequency band on the first time frequency (See, e.g., Xia: [0020]-[0022] and/or [0093]; PBCH or PCFICH are utilized; note also blind detection functionality.). 
The motivation for modification set forth above reading claim 1 is applicable to claims 3-5. Further, the rationale set forth regarding the method of claim 3-5 is applicable to the terminal of claims 13-15, respectively.

8.	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh, in view of Xia, and in further view of U.S. Publication No. 2012/0238310 (hereinafter “Xiao”).

Regarding claims 2 and 12: Ghosh modified by Xia substantially teaches the method as set forth above regarding claim 1. Ghosh modified by Xia may teach or imply (See, e.g., Ghosh: [0041] and figures 1, 3, and, 4.), but nevertheless fails to explicitly state wherein the preset frequency band is a band interval between a guard band of the first time frequency resource and a guard band of the second time frequency resource. However, this feature is taught by Xiao (See, [0021]-[0024] and figure 1-3.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Xiao, such as the resource utilization and/or guard band functionality, with the system of Ghosh modified by Xia, in order to reduce interference.
The rationale set forth above regarding the method of claim 2 is applicable to the terminal of claim 12.

9.	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh, in view of Xia, and in further view of U.S. Publication No. 2016/0219587 (hereinafter “Lin”).

Regarding claims 6 and 16: Ghosh modified by Xia substantially teaches the method as set forth above regarding claim 1, but does not explicitly state “wherein the indication information comprises: a starting time-domain orthogonal frequency division multiplexing (OFDM) symbol, a quantity of time-domain OFDM symbols, a starting frequency-domain physical resource block (PRB), and a quantity of frequency-domain PRBs; and the determining, by the terminal device, the location of the physical downlink control channel (PDCCH) time frequency resource of the first time frequency resource according to the indication information comprises: determining, by the terminal device, the location of the PDCCH time frequency resource of the first time frequency resource based on the starting time-domain orthogonal frequency division multiplexing (OFDM) symbol, the quantity of time-domain OFDM symbols, the starting frequency-domain PRB, and the quantity of frequency-domain PRBs.” However, this feature is taught by Lin (See, e.g., [0035]-[0039] note indication functionality.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Lin, such as the indication functionality, with the system of Ghosh modified by Xia, in order to delineate resource regions.

10.	Claims 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh, in view of Xia and/or in view of Lin.

Regarding claim 7: Ghosh teaches a downlink control channel indication method, comprising: determining, by a network device, a preset frequency band on a first time frequency resource, wherein the first time frequency resource partially or completely overlaps with a second time frequency resource (See, e.g., [0008] and [0028]-[0034]; note overlapping portions and/or carriers, as well as control indication.).
 (See, e.g., [0020]-[0022] and/or [0093].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Xia, such as the control signaling, with the system of Ghosh in order to manage and differentiate scheduling and resource allocation for UEs.
Alternatively, Lin teaches a starting time-domain orthogonal frequency division multiplexing (OFDM) symbol, a quantity of time-domain OFDM symbols, a starting frequency-domain physical resource block (PRB), and a quantity of frequency-domain PRBs (See, e.g., [0035]-[0039] note indication functionality.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Lin, such as the indication functionality, with the system of Ghosh, in order to delineate resource regions.

Regarding claims 9 and 10: Ghosh modified by Xia and/or Lin further teaches wherein the preset frequency band is a frequency band on which a physical broadcast channel (PBCH) of the first time frequency resource is located (i.e. claim 9); and when the preset frequency band is occupied by the second time frequency resource, sending, by the network device, the PCFICH on a candidate frequency band of the first time frequency resource, wherein the candidate frequency band is all other frequency bands than the preset frequency band on the first time frequency resource, or is a frequency (See, e.g., Xia: [0020]-[0022] and/or [0093]; PBCH or PCFICH are utilized; note also blind detection functionality.). The motivation for modification set forth above reading claim 7 is applicable to claims 9 and 10.

11.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ghosh, in view of Xia and/or in view of Lin, and in further view of Xiao.

Regarding claim 8: Ghosh modified by Xia and/or Lin substantially teaches the method as set forth above regarding claim 7. Ghosh modified by Xia may teach or imply (See, e.g., Ghosh: [0041] and figures 1, 3, and, 4.), but nevertheless fails to explicitly state wherein the preset frequency band is a band interval between a guard band of the first time frequency resource and a guard band of the second time frequency resource. However, this feature is taught by Xiao (See, [0021]-[0024] and figure 1-3.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Xiao, such as the resource utilization and/or guard band functionality, with the system of Ghosh modified by Xia and/or Lin, in order to reduce interference.

Conclusion
12.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.